DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/16/2020 and 08/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive. For example, the title states generally to a charging cabinet but fails to incorporate the inventive concept found in the independent claim.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herke et al. [US 10,131,239].
With respect to claim 1, Herke discloses a centralized charging cabinet [Fig. 1], comprising: a charging cabinet [charging station 10], provided with an isolation area [transformer 14] and a charging area [converter and switch 26/22 provide charging current] therein; an isolation transformer, provided in the isolation area [transformer 14 provides galvanic isolation]; and at least one charging unit, provided in the charging area [rectifier, converter, and switch 16/26/22 provide charging current to post 12], wherein each of the charging unit is electrically connected to a secondary winding of the isolation transformer through a plurality of first connection structures [the charging unit, i.e. converter 26, is connected to transformer via 18, the isolated secondary windings, through connection rectifier 16], and the plurality of first connection structures are located at a back region of the charging area [a “back” region is relative, therefore taking the car as facing the front of the charging station and posts 12 then the connection structures connected to the isolation transformer are farther behind that front area and are therefore equated to being in a “back region” of the charging area].

With respect to claim 6, Herke further discloses a primary winding of the isolation transformer is provided at a front region of the isolation area and connected to a power distribution network and the secondary winding of the isolation transformer is provided at a back region of the isolation area [again a “front” and “back” region being undefined by the claim means that the location is relative to the vantage point, therefore in Herke since one side of the transformer containing the secondary windings is opposite the other side of the primary winding, i.e. depicted by the horizontal line of 14, then looking at the transformer 14 at the primary winding from the mains power supply is a “front” region and since the secondary windings are behind that on the other side then they are equated to being at a “back” region of the isolation area].
claim 12, Herke further discloses wherein an auxiliary area is further provided in the charging cabinet and at least one of an auxiliary power supply and a monitoring unit is provided in the auxiliary area [note applicant claims the structure and only requiring one piece of the structure since it is written in the “or” format; here Herke discloses an auxiliary area having an auxiliary power supply 20]; wherein the monitoring unit comprises a monitor and a communication module [since the auxiliary power supply was chosen above and not the monitoring unit this limitation is not required to be met]; the auxiliary power supply is electrically connected to the secondary winding of the isolation transformer or the auxiliary power supply is electrically connected to the secondary winding of the isolation transformer, the monitor and the communication module, respectively [auxiliary power 20 is connected to secondary winding 18 of transformer 14]; the monitor is electrically connected to the at least one charging unit and the communication module, respectively; and the communication module is electrically connected to an external central control management platform [since the auxiliary power supply was chosen above and not the monitoring unit this limitation is not required to be met].

With respect to claim 13, the isolation transformer is connected to a power distribution network through a power distribution cabinet [Fig. 1; 28, 30, 32 comprise a power distribution network providing the mains source of power]; and the monitor is connected to the power distribution cabinet, and is used to acquire a state of a door of the isolation area and send a disconnection instruction to the power distribution cabinet to disconnect electrical connection between the power distribution network and the centralized charging cabinet when the state is determined to be an abnormally open state [since the auxiliary power supply was chosen above and not the monitoring unit this limitation is not required to be met].

Allowable Subject Matter
Claims 2-5, 7-11, and 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 2, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “a charging control module and M charging module, wherein the charging control module is electrically connected to the M charging module; a first row of quick-connect terminals is provided at a rear end of each of the M charging module; a second row of quick-connect terminals and a third row of quick-connect terminals are provided at a rear end of the charging control module; wherein the first row of quick-connect terminals is connected to the second row of quick-connect terminals in one-to-one correspondence, and corresponding quick-connect terminals are connected through a connecting busbar, wherein the first row of quick-connect terminals, the second row of quick-connect terminals, the third row of quick-connect terminals and the connecting busbar are all located at the back region of the charging area; and wherein M is a positive integer greater than or equal to one.”
Claims 3-5, 7-11, and 14-15 depend from claim 2 above and are objected to for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859